DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is rejected because it is not clear what is meant by “the apparatus comprises a plurality of personas represented a plurality of node groups each having a different color.”
Claim 10 is rejected based on lack of positive antecedent basis of “the apparatus” on line 8.
Claims 11-15 are rejected because they depend on claim 10.
Claim 13 is rejected based on lack of positive antecedent basis of “the apparatus” on line 2.
Claim 14 is rejected based on lack of positive antecedent basis of “the apparatus” on lines 3 and 5.
Claim 15 is rejected based on lack of positive antecedent basis of “the apparatus” on line 1.

Claims 17-20 are rejected because they depend on claim 16.
Claim 19 is rejected based on lack of positive antecedent basis of “the apparatus” on line 3.
Claim 20 is rejected based on lack of positive antecedent basis of “the apparatus” on lines 3 and 5.

Allowable Subject Matter
Claims 1-4 and 6-9 are allowed.
Claims 5 and 10-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  with respect to claim 1, the prior art does not show the limitations of “a secure device manager (SDM) to: … for each NoC node of the NoC communication path, configure a programmable register of the NoC node to indicate a node group that the NoC node is assigned, the node group corresponding to a persona configured on the apparatus; determine whether a prefix of received data at the NoC node matches the node group indicated by the programmable register of the NoC; and responsive to determining that the prefix does not match the node group, discard the data from the NoC node.”
Similar reasoning applies to independent claims 10 and 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference to Weber et al. shows a reconfigurable Network on Chip architecture.
Khor et al. is also by the same applicant as the application and shows the same basic network on chip layout.
Ansari et al. shows a configurable NoC.
Gray shows a configurable NoC router.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN A. AUVE whose telephone number is (571)272-3623. The examiner can normally be reached M-Th 8:00-18:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




 /GLENN A. AUVE/             Primary Examiner, Art Unit 2186